Citation Nr: 0809263	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied service connection for residuals of a 
head injury and a shoulder condition.  The July 2003 rating 
decision also determined that new and material evidence had 
not been received to reopen a previously denied claim of 
service connection for a left knee disorder.  

In September 2006, the veteran testified at a personal 
hearing before a Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  

In December 2006, the Veterans Law Judge who conducted the 
personal hearing in September 2006 issued a decision that 
denied service connection for a shoulder condition and 
determined that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for a left knee disorder.  The issue of service 
connection for a head injury was remanded back to the RO for 
additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  In this case, the veteran did 
appear for a personal hearing before a Veterans Law Judge in 
September 2006; however that Veterans Law Judge has since 
retired from the Board.   The veteran is entitled to another 
hearing before a Veterans Law Judge, either in person, or via 
video conference, who will decide the remaining issue on 
appeal.  38 U.S.C.A. § 7107(b)(c); 38 C.F.R. § 20.700.  In a 
hearing clarification letter received at the Board in 
February 2008, the veteran did request to appear for a travel 
board hearing at the RO.  

In light of the veteran's request, the case is remanded for 
the veteran to be scheduled for a personal hearing before a 
Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for a travel board 
hearing at the RO.  The RO should notify 
the veteran and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the veteran withdraws the hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



